 THE JONES' BOYS DISCOUNT135Stiftler Stores,Inc. d/b/a The Jones' Boys Discountand Retail Clerks Union,Local No. 1059,RetailClerks International Association,AFL-CIO. Case9-CA-8499June 2, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINSOn January 7, 1975, Administrative Law JudgeJennieM. Sarrica issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, fmdings,l andconclusions of the Administrative Law Judge and toadopt her recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Stiffler Stores, Inc.d/b/a The Jones' Boys Discount, New Lexington,Ohio, its officers,agents,successors, and assigns,shall take the action set forth in the said recommend-ed Order, except that the attached notice is substitut-ed for the Administrative Law Judge's notice.1The AdministrativeLaw Judge found,and the record shows, that amajority of'Respondent's employees in the unit found appropriate hadexpressed support forthe Union, and therefore we deem itunnecessary tocomment on or adopt the remarksin fn. 7 of the Administrative LawJudge'sDecision insofar as they suggestthat the Union'spreexistingshowingof majority supportwas not a factor in issuing the bargaining orderherein.2The requestby Respondent for oral argument1s hereby denied as therecord,including Respondent'sbrief,adequately presents the issues andpositions of the parties.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to giveevidence it has been decided that we have violatedthe National Labor Relations Act and we have beenordered to post this notice:218 NLRB No. 2The National Labor Relations Act gives you, asemployees, certain rights, including the right tosupport and join a labor union and to bargainthrough your representative, without fear of reprisalor other interference, restraint, coercion, or discrimi-nation.WE WILL NOT threaten or cause loss ofemployment or loss of hours of employment bynot replenishing our stocks of merchandise orotherwise purposely causing our business to fallinto a general state of decline giving the impres-sion that our purpose for such conduct is to goout of business should our employees select theRetailClerksUnion, Local No. 1059, RetailClerks International Association, AFL-CIO, asyour collective-bargaining representative.WE WILL NOT in any other manner discouragemembership in that Union or any other union bydiscriminating against any of our employeesbecause of their union or concerted activities, orotherwise interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, join,or assistanylabororganization, to bargain collectively throughrepresentatives of their own choosing, and toengage in other concerted activities for thepurpose of collective bargaining or other mutualaid or protection, or to refrain from any or allsuch activities.WE WILL offer to Peter James Finck and anyother employee whose employment terminated byreason of our cutback in available working hoursimmediate and full reinstatement to their formerjobs or, if those jobs no longerexist, to equivalentjobs,with all seniority and other rights andprivileges previously enjoyed by them, and makeallof our employees whole for any loss ofearningsthey may have suffered because of ourunlawful cutback in store operations and inavailable working hours, with interest at 6 percentper annum.WE WILL bargain, upon request, with RetailClerksUnion, Local No. 1059, Retail ClerksInternationalAssociation,AFL-CIO, as theexclusive bargaining representative of all employ-ees in the unit consisting of:All full-time and regular part-timesellingand nonsellingemployees of the Employer'sretail store located at 126 SouthMainStreet,New Lexington, Ohio, including the cashier,but excluding cooperative students, the storemanager,guards, and supervisors as definedin the Act. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTIFFLER STORES, INC.D/B/A THE JONES' BoysDISCOUNTDECISIONSTATEMENT OF THE CASEJENNIE M. SARRICA, Administrative Law Judge: This is aproceeding under Section 10(b) of the National LaborRelationsAct, as amended (29 U.S.C. 151, et seq.),hereinafter referred to as the Act. Based on charges filedon May 9 and July 11, 1974,1 a complaint was issued onJuly 31, and amended on September 30, presentingallegationsthat Stiffler Stores, Inc., d/b/a The Jones' BoysDiscount, hereinafter referred to as the Respondent,committed unfair labor practices within the meaning ofSections 8(a)(1) and(3) and 2(6) and (7) of the Act.Respondent filed an answer and amended answer denyingthat it committed the violations of the Act alleged. Upondue notice, the case was tried before me at Lancaster,Ohio, on November 7. Representatives of all partiesentered appearances and had an opportunity to participatein theproceeding.Based on theentire record, including my observation ofwitnesses,and after due consideration of briefs, I make thefollowing:FINDINGS AND CONCLUSIONS1.JURISDICTIONRespondent, an Ohio corporation, is engaged in theoperation of a retail general merchandise store at NewLexington, Ohio, under the terms of a franchise agreementwith The Jones' Boys, Inc. During the past 12 months,which is a representative period, Respondent had grossvolume ofbusiness in excessof $500,000. During that sameperiod,Respondent had a direct inflow of goods andproducts valued in excess of $50,000, which it purchasedand caused to be shipped directly in interstate commerceto its New Lexington, Ohio, location from points outsidethe State of Ohio.Respondent admits, and I ford, that at all times materialherein,Respondent is, and has been, an employer asdefined in Section 2(2) of the Act, engaged in commerceand in operations affectingcommerceas defined in Section2(6) and (7) of the Act.II. THE LABORORGANIZATIONRespondent admits, and I find, that at all times materialherein Retail Clerks Union, Local No. 1059, Retail ClerksInternationalAssociation, AFL-CIO, the Charging Party,1Unlessotherwise indicated,all dates are in 1974.2At the hearing I reserved ruling on a motionby theRespondent todismiss pars. 8, 9, and 10of the complaintas improper and immaterialbecause they cover matterswhichrelate to violationsof Sec.8(a)(5) of theAct, and an allegation o} that nature was refused on a requestfor reviewmade by the ChargingParty.Respondent'smotion which I interpret as amotion to strike isherebydenied,as those paragraphscoverevidence whichwould be relevant in determiningthe appropriate remedy "on a lesseris, and has been,a labor organization as defined in Section2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICES 2A.The Issue1.Whether Respondent by reducing its stock ofmerchandise, discontinuing its advertisedsales, and reduc-ing employee hours of work committed the various unfairlabor practices alleged. If so,2.Whether such unfair labor practices are so seriousand substantial in character and effect as to warrant anorder requiring recognition and bargaining without fordingan unlawful refusal to bargain.B.The Events InvolvedThe undisputed facts are that on February 19 six of theseven employees of Respondent at the store hereininvolved signed union authorization cards for UnionOrganizerRonaldMarcalettiwho obtained a signedauthorization card from the other employee on February20, then took the cards to the storemanager,Ellis B. (Brad)Rador, and informed Rador the Union was prepared tobegin the process of collective bargaining. Rador examinedthe cards, observed and commented that everyone but theassistantmanager had signed, and told Marcaletti heshould contact James A. Stiffler, president of The Jones'Boys Discount and vice president of Stiffer Stores, Inc.Marcaletti again met with the employees and each signed adocument requesting their Employer to recognize and meetwith the Union as their collective-bargaining agent. OnFebruary 21 Marc_aletti contacted Stiffler who referred himtoRespondent'sattorneyand supplied a telephonenumber. Marcaletti called Attorney Schaub, repeated hisoral claim of representation and offer to meet, andinformed Schaub that Rador had looked at the cards.Schaub told Marcaletti that Stiffler had told him Radorhad not looked at the cards. Marcaletti advised Schaub tocheck this out and that the Union would be prepared tomeet at Schaub'searliestpossible convenience to beginbargaining.Marcaletti asked Schaub for his address butSchaub refused to give Marcaletti anything other than abox number,insistingthat this would suffice. After thisconversation,Marcaletti sent a copy of the employees'signed request that the Employer recognize the Union astheirrepresentative to both Schaub and Stiffler. Inresponse Marcaletti received in the mail an undated letterdeclining to recognize the Union except upon certificationafter an election by the National Labor Relations Board.As a result of these communications of Marcaletti toSchaub and Stiffler, Rador was instructed by Stiffler not toreplenish the stock of merchandise in the store. Accordingto Rador whose duty it is to place all orders for the store,showing of employermisconduct" [than"outrageous"and "pervasive"] but"whichnonetheless still havethe tendencyto underminemajority strengthand impedethe election process."NLRB. v. Gissel Packing Co., Inc.,395U.S. 575, 615 (1969). this isnot intendedas a holding thatsuch allegationsin a complaintare necessaryto a determinationthat the remedy soughtherein would be appropriatebut theydo put the Respondent on notice ofthe nature of the evidencethe GeneralCounsel intends'to introduce and thetype of remedyhe intends to seek. THE JONES' BOYS DISCOUNT137Stiffler's orders remained in force from late February untilthe Monday before the hearing in this case. Consequentlydeliveries stopped the very week the cards were shown tothe Employer, and within 2 weeks from that time the storewas out of a number of staple items such as paper towels,toilet paper, pampers, and laundry detergents - itemsgenerally requiring weekly deliveries. Stocks of other itemsbecame very low and some were completely depleted in ashort time. The only items on which deliveries were madewere bread, milk, pop-records, and cigarettes. In addition,certainmerchandise was boxedandremoved from thestore, and the store's weekly sales advertising was discon-tinued.In consequence of Respondent's almost total discontin-uance of stocking merchandise the number of employees atthe store was reduced from eight to three and the totalpayroll hours of work for the store was reduced from 287-1/2 for the week of February 17 to 117-1/2 on June 2, aslow as96 and97 in some weeks in June, July, and August,and between 100 and 107 in September.Peter James Finck, worked as the stockboy at the store.After he obtained employment with Respondent he wasplacedunder a school-release cooperative educationprogram. However, he was removed from this program butcontinued in Respondent's employ. He worked between 35and 40 hours per week during the Christmas season but hishours dropped to the high 20's for several weeks inJanuary. They had risen to the low 30's in February asStoreManager Rador had indicated to him they would.Finck experienced an immediate decline in hours, general-ly in the 20's but as low as 9 in early May and for each ofthe last 2 weeks ending May 26 when he was releasedFinck worked only 15 hours. Manager Rador admittedthat Finck's reduction in hours was a direct result of thelack of incoming merchandise. To Finck's inquiry andconcern over his loss of hours, Rador explained that thepercentage of the payroll to the store's business was toohigh.When, as stockboy, Finck had first observed that noshipments of merchandise were coming to the store, heasked Rador why. Rador stated he did not know. On asecond inquiry by Finck, Rador stated that the Employermight be going to fill a new store. Sometime later Finckasked again about the discontinuance of merchandiseshipments to the store and Rador stated that the employeescould not expect the Employer to fill up its store if theywere going on strike.Respondent asserts that it instituted the drastic curtail-ment of merchandise purchases for the store with thecommensurate reduction in working hours immediatelyfollowing theUnion's demand, in anticipation of athreatened strike, and a decision that the store would not3 In this connection, Stiffler testified that on February 19 there had beena meeting of the directors of Jones Boys' corporation at which time thefiscal year's statement for this store was read and it was reported, after anaudit and physical inventory, that the store herein had a loss ofjust under$3,000 for the fiscal year attributable to an $18,000 inventory shortage in thefood department. He further testified that at that meeting although thequestion of closing the store was raised,because it was not showing anadequate return on investment,that question was tabled.Stiffler admittedthat at that time no consideration was givenby the directorsto curtailingthe operations of the store by cutting back inventory, or otherwise.Respondent does not seriously contend that any of its actions were to rectifythe loss situation that had just been revealed by the annual inventory andbe operated if the employees went on strike. As a basis forits alleged fear of an imminent strike, Respondent points tothe undisputed fact that on the evening when employeessigned the authorization cards for the Union they alsovoted unanimously to authorize a strike if the Respondentengaged in unfair labor practices.In the face of Marcaletti's firm denial that he evenmentioned to Schaub the strike vote taken by theemployees, Attorney Schaub testified:I received a call from Mr. Stiffler in relation to thisparticularmatter on or about the . . . 20th or 21st ofFebruary. I had not previously met Mr. Stiffler,although ... one of his directors was a long time clientof ours. He explained the situation to me, and indicatedthat this store had been in severe economic crisis and Itold him that one consideration he should make beforea decision was reached the fact that the labor boardwould never believe that the coincidence was quite thatclose, due to my previous experience with the board.3 Iwas also informed that the letter had been received[.O]n February February 21st of 1974 I received atelephone call from Mr. Ron Marcaletti . . . I have myoriginal office notes which were made in the usualcourse ofbusinesswhich are here and I am going fromthat.Mr. Marcaletti told me that he represented theRetail Clerks . . . . He told me that the store managerhad looked at the cards and he recognized the fact thatthere was everyone in the store except for one person.He further related to me that on the Tuesday previousto that, there had been at the New Lexington Store,Jones' Boys had, the employees had voted unanimouslyto strike and he was making a verbal demand tobargain and it would be a violation if we did not.He read me a demand that had been signed byseveral employees and stated that a copy would be sentto the store and a copy to, my notes say Stiffler, thatwould be Jim Stiffler. He further stated that the cardswere, had not been refused by the manager and therewere three witnesses. I had told him that my under-standing of what he toldme was notprecisely the waythiswas. He asked me if we would bargain and I toldhim that a written reply would be sentin response tohis demands for bargaining. And I might add this hasbeen our position, pretty consistent since then ... .Admittedly, Schaub did not attempt to explore withMarcaletti when, and in what circumstances such strikemight be anticipated, nor did he at that time or at any laterdate,although he had contact with the Union at therepresentation case hearing, attempt to obtain clarificationaudit,and none of itsactions weredirectedtoward identifying the cause ofinventory loss in the grocerydepartment,which would have been the logicalbusinesscorrectivemeasure.Stiflleralso testifiedthat the directors decidedthey would not operatethe store.during a strike.He did not indicate whensuch decisionwas made by the directors except thatitwasthe result of hisconversationswith hisattorney after theUnion made its demand forrecognitionupon the attorney. Stuffier testified thatthe cessationof placingmerchandise orderswas pursuant to his "intentto try towork down theinventory in the event of a strikebecausethe familydid notwant to add anymore investment,in that store if there was not going tobe anyone there tooperate it.,, 138DECISIONSOF NATIONALLABOR RELATIONS BOARDon this subject. Stiffler testified that Schaub told him astrike vote had been taken and that he expected that therewould be a strike immediately. However, like Schaub, hemade no effort to obtain any information as to when thestrikemight occur although he made contact withemployees, both oral and written, concerning the Union.Nor did the Respondent file a representation petition withthe National Labor Relations Board until after the Uniondid so about a month later. As further support for itsposition that it was under a threat of strike, Respondentproduced a notice from a transfer and storage companydated February 22, identifying a shipment of merchandisewhich that firm was holding and stating "due to the strikeat your Company, please advise when and where we maydeliver this shipment." Rador testified that, when hereceivedthisnotice, he called the transfer company andasked what it meant since there was no strike at his store,and that he was advised that a driver had brought themerchandise back with such a report. Stiffler testified hereceived a call from Rador when the latter -received thenotice at the store but he never made an attempt to learnwhy the transfer company sent the notice, that he neverfound out what the basis of the transfer company'sassertionwas, and that he did not know whether theyreceived the merchandise but assumed that they had.Also as support for the alleged strike threat, Respondentelicited testimony concerning an incident that took place inameetingby Stiffler with employees at the store whenStifflerwas presenting his position in opposition to theUnion and employees were talking about why they wanteda union.On that occasion Stiffler was asking individualemployees hypothetical questions as to what they would doin certaineventualities.Stiffer asked Finck what theywould do if the, parties went on in negotiations for anindefinite length of time and Finck replied, "Well, [if it]looks like you aren't going to do anything you know, ingood faith to bargain with us, we could go on a strike .. .if you do something like that, we could go on a strike."Stiffler testified that restocking of the store has beenunder active consideration for more than 3 months and anaffirmative decision was reached with the result that some$22,000 worth of merchandise has been reordered "aver aperiod of time" from distributors and manufacturers withanother $10,000 to $15,000 being transferred from other4In this respect I place no reliance upon the testimonyof AttorneySchaub in his attempt to establish that such a strike threat was made to him.I found Marcaletti a wholly credible witness, not only in the candid contentof his testimony and the clarity of his recollection but also in his forthrightmanner and general demeanor.I note that Schaub's testimony was based, ashe proclaimed,upon office notes rather than his independent recollection,and the instance when he read directly from those notes demonstrated thatthey were extremely sketchy requiring his interpolation.Further there is noindication that such notes on the case were confined to that particularphone call rather including the call from Stiffler on the subject'In thisrespect I further note his testimony that he received a call from Stiffler onFebruary 20 or 21 and that in that call Stuffier informed him that the letterfrom the Union had been received,while in the same narrative Schaubstated that in the subsequent telephone conversationwithMarcaletti onFebruary 21 the latter read to bun the demand signed by employees andadvised him that a copy would be sent to the store and to Stiffler, Finally,even if the fact that the employees had taken a vote authorizing a strike hadcome to the attention of the Respondent,this fact does not constitute astrike threat,much less a basis for believing that such action is imminent oreven likely. And it strains credulity to even surmise that an experiencedlabor attorney would so interpret such a mere statement of fact, even ifstores.He further testified that grocery distributors coulddeliver within a week of an order, that most distributorscould deliver within 2 weeks, but that factory orders takelonger.C.Analysisand ConclusionsThe totality of the foregoing evidence convinces me thatthe drastic merchandising cutback instituted immediatelyupon the Union's recognition demand was not because offear of an imminent strike4 and an effort to reduceinventory in anticipation of such strike. Genuine fear of animminent strike logically would bring forth some steps toascertain not only whether, but also when, the strike wouldoccur, so that the employer couldtake stepsto preventlossesfrom perishable merchandise, etc. Admittedly, nosuch steps were taken. Instead, Respondent not only issuedorders to stop all merchandise purchases for the store, butitalso boxed and shipped to other stores merchandisecurrently in the store, and stopped all but a few types ofincoming deliveries, however, continuing the ordering andreceipt of perishables. In this respect,-I accept as accurateFmck's testimony that the trucks, except for a few itemssuch as milk, bread, and cigarettes, stopped coming in thevery week that the Union showed the cards to Rador.5Further, the discontinuance of weekly advertising for thestorehardly comports with the avowed purpose ofreducing the stock of merchandise which would be tied upin the store while a strike was in progress.The fact that Respondent continued its program of slowattrition of personnel and merchandise for a full 8 months,right up to the eve of the hearing herem, despite the factthat a representation petition was filed by the Union andprocessed through a hearing on the unit and a decision bythe Regional Director, and despiteinvestigationof chargesand settlement conferences, clearly demonstrates that fearof an imminent strike was not the force behind Respon-dent's decision with respect to contraction of its opera-tions.Rather, the evidence compels the conclusion, and Ifind, that Respondent had a far more comprehensivepurpose than to protect itself fromthe economic conse-quences likely to flow from an anticipated strike. In theabsence of a showing of any other valid business reason, Iconclude that the Respondent's purpose for such actionmade,and not probe for clarification,but would, on that basis alone, causea client to take such drastic business action as was taken here. I concludethat no strike threat existed,and none was ever suggested.5Stuffier testified at length and in detail with respect to the timelagbetween the placement of orders for merchandise and receipt of shipmentfrom the various sources both from order-to-shelf and from order-to-delivery. ApplyingStiffler's timetables,if Respondent had not taken steps tostop deliveries of orders in process,with a normal flow of merchandise,deliveries should have been arriving at the store for at least a month afterRador stopped placing orders.Accordingly, in the absence of probativeevidence as to the source of the information which brought forth the storagenotice of February 22, and in light ofStiffler's complete disinterest inascertaining the basis for the statement thereon,particularly in view of hisclaimed fear of a strike, I conclude that he knew the notice was broughtabout by Respondent's efforts to intercept and stop incoming merchandise.Most of this could be done at the central warehouse where shipmentsgenerally arrive, and are broken down for distribution among Respondent'sseveral stores in the areaand deliveryby Respondent's own trucks.However this shipment had come consigned directly to the store from amanufacturer in Tennessee. THE JONES' BOYS DISCOUNT139was related to the very event that precipitated the entireprogram, namely, the Union's demand for recognition asrepresentative of Respondent's employees, and Respon-dent's opposition to unionization and its attempt to thwartthe desire of the employees with respect to representation.The cessation of the vital function of restockingmerchandise, the discontinuance of store advertising andthe reduction of working hours of employees with theresultingstateof decline in business speaks louder andmore continuously than any announced threat to go out ofbusinessshould employees maintain their desire for unionrepresentation and I find that this was Respondent's intentand purpose. Nothing short of the shock of a completeshutdovm of operations could have a more telling impactupon employee awareness of Respondent's economicpower over their very livelihood and its ability andwillingness to impose its will and resources in opposition totheir right to express a desire for representation. In thesecircumstances, I find that such deliberate cutbacks were aretaliation against the employees, all of whom had signedthe authorization cards shown to the manager and thedemand petition presented to the Employer. Indeed, thedegree of overkill engaged in here suggests a design farbeyond the handful of employees in the store involved. Bethat as it may, I fmd that the institution of such changes inworking conditions as a weapon in opposition to theexercise of protected Section 7 rights by employees notonly ini erfered with, restrained, and coerced employees inthe exercise of those rights in violation of Section 8(a)(1) ofthe Act, but also discriminated against them by reducingtheir hours of work because of their union activities inviolation of Section 8(a)(3). I further find that Finck'semployment was terminated on or about May 26, 1974, notbecause of the cessation of the school release program, inwhich he was not at that time a participant, but because ofRespondent's unlawful destruction of work opportunity,and his outspoken support for union representation andcollective action, and that Respondent thereby violatedSection 8(a)(1) and (3) of the Act.CONCLUSIONS OF LAW1.Stiffler Stores, Inc., d/b/a The Jones' Boys Discount,is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Retail Clerks Union, Local No. 1059, Retail ClerksInternational Association, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By engaging in a course of conduct set forth insection III, above, Respondent interfered with, restrained,and coerced employees in the exercise of rights guaranteedthem inSection 7 of the Act, in violation of Section 8(a)(1)of the Act, and discriminated against them in matters6 SeeSteel-Fab, Inc.,212 NLRB 363 (1974),Howard Creations, Inc.,212NLRB 179 (1974);Moore Mill and Lumber Company,2D2 NLRB 264 (1974),A. Rotondo &Sons,Inc.,212 NLRB 28 (1974);Premiere Corp.,212 NLRB382 (1974);King Arthur Toyota, Inc.,212 NLRB 159 (1974),Oahu RefuseCollectionCo.,Inc,212 NLRB 159 (1974);Abe Munn Picture FrameManufacturing, Inc.,212 NLRB 487 (1974);Old Angus, Inc., of Maryland,212 NLRB 539 (1974).7Where, as here, employees were firm enough intheir unanimous desirefor representationto not onlysignauthorization cards, accompany theunion representative to the manager, and permit the examination of suchaffecting wages, hours, and working conditions in violationof Section 8(a)(3) of the Act.4.At all times material herein, the Union was thedesignated bargaining representative of employees at thestore in which an appropriate unit of Respondent'semployees for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act is, and has been, asfollows:All full-time and regular part-time selling and non-selling employees of the Employer's retail store locatedat 126 South Main Street, New Lexington, Ohio,including the cashier, but excluding cooperative stu-dents, the store manager, guards and supervisors asdefined in the Act.5.Theaforesaid acts of Respondent are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction in order to effectuate the policies of the Act.The pervasive and drastic impact of the 8(a)(1) and (3)violations found herein are so egregious as to negate thelikelihood that employees could exercise a free choice in anelection, even if the Employer were to discontinue hisunlawful conduct. It is in just such circumstances that theBoard finds a bargaining order most desirable andnecessary as a means of remedying the effects of the unfairlabor practices,6 and I fmd such an order appropriate here,as requested by the General Counsel.? I further find thatthe impact of Respondent's conduct upon the hours ofwork available warrants requiring that Respondent reim-burse its employees for anylossesthey may have incurredas a result of the unlawful reduction in hours of workavailable.8 I shall further recommend that Respondent beordered, to the extent it has not already done so, to offer allpersons employed by it on February 22, 1974, immediateand full reinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent positions, withseniority and all other rights and privileges previouslyenjoyed, and to make them whole for any loss of earningssuffered by reason of the unlawful reduction in hours bypayment to each of them, including Peter James Finck, asum equal to what they would have earned in the absenceof the discriminatory reduction in hours of work,less netearnings during such period, with backpay computed on aquarterlybasis in the manner prescribed inF.W.WoolworthCompany,90NLRB 289 (1950), and thecards by him,but also to sign and have the union representative submit totheir Employer a petition requesting the Employer to extend recognition totheir representative, there can be no contention that this did not representthe free choice of the employees before Respondent'smassive coerciveconduct. Such evidence would, underGissel,fn.2, supra,justify a bargainingorder as a remedy, even if the unlawful conduct of Respondent had beenless pervasive.In the circumstances here, I find it unnecessary to rely uponsuch evidence establishing the Union's majority status as justification for aremedial bargaining order.8 SeeMoore Mill and Lumber Company,fn.6, supra 140DECISIONSOF NATIONALLABOR RELATIONS BOARDbackpay to each employee shall carry interest at the rate of6 percent per annum as established inIsisPlumbing &Heating Co.,138 NLRB 716 (1962).In order to determine the rights of reinstatement and thebackpay due under the foregoing recommendations, I shallalso recommend that the Respondent be ordered topreserve and make available to the Board, upon request, allpayroll records, social security payment records, timecards,personnel records and reports, seniority records, and allother records necessary and useful to effectuate therecommendations made above.Inasmuch as the unfair labor practices committed by theRespondent are of such nature and character as to strike atthe basic rights of employees safeguarded by the Act, Ishall further recommend that the Respondent be orderedto cease and desist from infringing in any other mannerupon the rights of its employees guaranteed by Section 7 ofthe Act .9Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case, Ihereby recommend that the Board issue the following:ORDER toStifflerStores, Inc., d/b/a The Jones' Boys Discount,New Lexington, Ohio, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Interfering with, restraining, and coercing employeesat its New Lexington, Ohio, store by not replenishing itsstocks of merchandise and otherwise purposely causing itsbusiness to fall into a general state of decline, and givingthe impression that its purpose for such conduct was to goout of business should its employees select the Union astheir collective-bargaining representative.(b) By such conduct discriminatorily reducing the hoursof work of employees including Peter James Finck,because of their sympathies for, or activities on behalf of,the Union.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed by Section 7 of the Act, or torefrain from any and all such activities.2.Take the following affirmative actions designed toeffectuate the policies and purposes of the Act:9N.LR B. v. Entwistle Manufacturing Co.,120 F.2d 532, 536 (C.A. 4,1941).10 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order, and all objections thereto shall be(a)To the extent it has not already done so, restore tofulloperation the activities at the store located at 126South Main Street, New Lexington, Ohio, and offer anyemployees whose employment terminated by reason of thecutback in available working hours, including Peter JamesFinck, immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent positions, with all seniority and other rights andprivileges previously enjoyed, and make them whole forloss of earnings they may have suffered by reason of thediscrimination against them in the manner set forth in thesection hereof entitled `"The Remedy."(b)Upon request, recognize and bargain with RetailClerks Union, Local No. 1059, Retail Clerks InternationalAssociation, AFL-CIO, as the exclusive collective-bargam-ing representative of the employees in the appropriate unitat the aforesaid store, respecting rates of pay, wages, hours,and other terms and conditions of employment and, if anunderstanding is reached, embody such understanding in asigned agreement. The appropriate unit is:All full-time and regular part-time selling and non-selling employees of the Employer's retail store locatedat 126 South Main Street, New Lexington, Ohio,including the cashier, but excluding cooperative stu-dents, the store manager, guards and supervisors asdefined in the Act.(c)Preserve and, upon request, make available to theNational Labor Relations Board or its agents, for examina-tion and copying, all payroll records, social securityrecords, timecards, personnel records and reports, seniorityrecords, and all other records necessary and relevant todetermine the reinstatement rights and the amounts ofbackpay due under the terms of this recommended Order.(d) Post at its New Lexington, Ohio, store copies of theattached noticemarked "Appendix." 11 Copies of saidnotice on forms provided by the Regional Director forRegion 9, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto ensure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.deemed'waived for all purposes.Il In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."